The information in this case charges that Carl David and John Goertz, in Alfalfa county — "on the 1st day of September, 1922, did then and there feloniously, knowingly wrongfully, unlawfully, willfully, fraudulently, and stealthily take, steal, and carry away two sets of harness, the personal property of A.W. Dillon, and of the value of one hundred and twenty-five ($125) dollars with the unlawful, fraudulent, and felonious intent then and there, on the part of him, the said Carl David, and on the part of him *Page 368 
the said John Goertz, to deprive the said A.W. Dillon, the owner thereof, of said property, and to convert the same to the use and benefit of them, the said Carl David and the said John Goertz."
A severance was granted, and upon his separate trial the defendant Carl Davis was found guilty; the jury leaving the punishment to be assessed by the court. Motions for new trial and in arrest of judgment were duly filed and overruled, and on the 23d day of November, 1922, the court rendered judgment on the verdict and sentenced the defendant to imprisonment in the penitentiary at McAlester for the term of one year.
From the judgment an appeal was taken, by filing in this court, on May 21, 1923, a petition in error with case-made. However, the defendant is not represented by counsel in this court, and no brief in support of the assignments of error has been filed. To this information the defendant demurred, and the demurrer was overruled.
The first error assigned is based on this ruling. We deem it sufficient to say that the demurrer was properly overruled.
Several assignments of error are directed to the admission and rejection of testimony. We have carefully examined them, and find no error in the rulings of the court in this regard. We also find that the evidence is sufficient to sustain the verdict, and that the instructions fully state the law applicable to the case.
A patient examination of the record has satisfied us that no error was committed on the trial prejudicial to the rights of the defendants, and the judgment of conviction is accordingly affirmed.
MATSON, P.J., and BESSEY, J., concur. *Page 369